Citation Nr: 0948556	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for right eye blindness under 
the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on account of 
housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to February 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).

The Veteran and his spouse presented testimony before the 
undersigned in May 2007.  A transcript of this hearing has 
been associated with his VA claims folder.  

The Veteran's § 1151 claim was originally characterized by 
the RO as a claim for service connection for loss of the 
right eye.  Throughout the course of the appeal, however, the 
Veteran has not contended that his right eye blindness is a 
result of military service.  He instead points to a series of 
eye surgeries at a VA facility as the cause of his current 
right eye vision loss.  The Veteran's representative sent the 
RO a letter in April 2006 clarifying that the "correct 
issue" on appeal was entitlement to compensation under § 
1151 and not service connection.  The RO subsequently 
recharacterized the issue on appeal as entitlement to 
compensation under § 1151 for right eye blindness in a June 
2006 rating decision and November 2006 Statement of the Case 
(SOC).  At the May 2007 hearing, the Veteran's representative 
again clarified that the proper issue on appeal was 
entitlement to compensation under § 1151 and not entitlement 
to service connection.  See Board Hearing Tr. at 2.  
The Board has accordingly characterized the issue on appeal 
as entitlement to compensation for right eye blindness under 
the provisions of 38 U.S.C.A. § 1151.  

The Board also notes that while the RO characterized the 
Veteran's special monthly compensation (SMC) claim as one for 
aid and attendance only, the February 2005 rating decision 
and the June 2005 SOC also denied entitlement to SMC based on 
housebound status in the body of the decisions.  The Board 
has accordingly characterized the SMC claim on appeal as 
entitlement to SMC based on the need for regular aid and 
attendance, or on account of housebound status.

The issue of entitlement to SMC based on the need for regular 
aid and attendance, or on account of housebound status, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right eye blindness is the result of an error 
in judgment on the part of his VA caregivers.


CONCLUSION OF LAW

Compensation for right eye blindness under the provisions of 
38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  To the extent that 
there may be any deficiency of notice or assistance with 
respect to the § 1151 claim, there is no prejudice to the 
Veteran in proceeding with this appeal given the favorable 
nature of the Board's decision.

II. Compensation under 38 U.S.C.A. § 1151

The Veteran underwent surgery at a VA facility in July 2004 
to repair a right eye cataract.  He contends that negligence 
and error in judgment on the part of his VA caregivers in 
performing this surgery, two follow-up surgeries, and 
intraoperative care, resulted in right eye blindness.

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted where disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
by VA, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death, and that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361(d)(1) 
(2009).

The Veteran underwent surgery to repair a right eye cataract at 
the James A. Haley VA Hospital in July 2004.  Follow-up treatment 
records indicate that he initially did well postoperatively, 
having had his vision improved from hand motion to 20/70.  
Less than a week after the surgery, however, the Veteran again 
reported to the Haley VA Hospital complaining of the acute 
development of decreased right eye vision.  On examination, a 
hypopyon was noted indicating endopthalmitis.  A B-scan 
ultrasound was also performed that revealed a flat detached 
retina with vitreous debris.  Due to the acute nature of the 
involvement, an emergent pars plana vitrectomy was performed in 
August 2004 with injection of intravitreal antibiotics, removal 
of lens fragments, and corneal wound reconstruction.

Treatment records indicate that the Veteran did well following 
the second procedure, albeit with somewhat reduced vision 
secondary to infection and macular hemorrhage.  In October 2004, 
however, the Veteran once again experienced an acute decrease in 
right eye vision.  Tractional retinal detachment secondary to 
proliferative vitreal retinopathy was noted on examination, which 
necessitated a retinal reattachment with scleral buckle and pars 
plana vitrectomy.  While treatment records from this procedure 
indicate that it was performed without complication, a poor 
prognosis for high grade visual acuity was noted.  Outpatient 
treatment records following the October 2004 surgery note that 
the Veteran is now essentially blind in his right eye, retaining 
only light perception.

During the course of the appeal, the Board obtained an 
independent medical expert opinion from Dr. E.W., a private 
ophthalmologist.  After reviewing the Veteran's claims file 
and the treatment records contained therein, Dr. E.W. 
concluded that the Veteran's right eye blindness was the 
result of his course of VA treatment.  The July 2004 surgery 
was specifically identified as the cause of subsequent 
complications, including intraocular infection and retinal 
detachment.  Dr. E.W. specifically noted that the corneal 
incision made during the July 2004 operation was not sutured 
closed at the end of the surgery.  The Veteran's VA 
physicians instead felt that the incision was watertight 
without suturing the wound.  Dr. E.W. opined that "it is 
imperative that the incision is sutured closed at the end of 
the case rather than simply hydrated and tested" (emphasis 
added).  He further explained that failure to properly suture 
the wound constituted an "error in intraoperative judgment" 
that increased infection risk.  

Dr. E.W. found it particularly significant that the report of 
the Veteran's August 2004 surgery noted dehiscence and the 
presence of fribrinous debris at site of the incision made 
during the July 2004 surgery.  Such findings, Dr. E.W. 
concluded, suggest that incisional leakage caused the 
infection and corresponding vision loss.  No contradictory 
medical opinion is of record.

In short, the competent medical evidence of record, 
particularly the opinion of Dr. E.W., indicates that the 
Veteran's right eye blindness was the product of an error in 
judgment on the part of his VA caregivers in performing the 
July 2004 cataract surgery.  Compensation under the 
provisions of 38 U.S.C.A. § 1151 is therefore warranted.  


ORDER

Compensation for right eye blindness under the provisions of 
38 U.S.C.A. § 1151 is granted.


REMAND

The Veteran also seeks SMC based on the need for aid and 
attendance or on account of housebound status.  He 
essentially contends that his right eye blindness has 
rendered him totally dependent on others and that he cannot 
venture outside the home without assistance.  While the 
Veteran has submitted various statements from friends and 
relatives regarding the impact his right eye condition has on 
his independence, the treatment records currently associated 
with the claims file focus primarily on the Veteran's three 
right eye surgeries and follow-up treatment.  They contain 
relatively little information about the impact the Veteran's 
right eye condition has had on his overall functioning or the 
alleged assistance he requires from others.  Moreover, the 
Veteran is service-connected for asthma, chronic obstructive 
pulmonary emphysema, and chronic bronchitis.  The medical 
record likewise contains almost no information regarding how 
the Veteran's service-connected respiratory disabilities 
effect his current functioning.  

Because some question remains as to whether the Veteran's 
right eye blindness and service-connected respiratory 
disability render him housebound or in need of regular aid 
and attendance, the case must be remanded so that an 
examination can be conducted to evaluate his current level of 
functioning and alleged need for assistance.

The Board also notes that the issue of the initial rating to 
be assigned for right eye blindness is inextricably 
intertwined with the issue of entitlement to SMC based on 
housebound status.  SMC is payable at the housebound rate 
where one service-connected disability (or disability for 
which compensation is payable under § 1151) is rated as 100 
percent disabling, and a separate service-connected 
disability or disability for which compensation is payable 
under § 1151) is rated at 60 percent or higher.  See 38 
C.F.R. § 3.350(i) (2009).  

The Veteran's service-connected respiratory disability is 
currently rated as 60 percent disabling.  A total disability 
rating based upon individual unemployability (TDIU) has also 
been assigned for this condition.  See generally Bradley v. 
Peake, 22 Vet. App. 280 (2008) (holding that the grant of 
TDIU satisfies the requirement for a total rating for 
purposes of determining entitlement to SMC based on 
housebound status under 38 C.F.R. § 3.350(i)).  The initial 
rating assigned for right eye blindness will therefore have 
an impact on entitlement to SMC based on housebound status.  
As such, the Board cannot adjudicate the issue of entitlement 
to SMC based on housebound status until after an initial 
rating has been assigned for right eye blindness by the AOJ.  
See generally Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether he is 
permanently bedridden or so helpless as 
to be in need of regular aid and 
attendance, or whether he is 
substantially confined to his house or 
its immediate premises.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  In this regard, 
if the Veteran is found to be in need of 
regular aid and attendance, or to be 
substantially confined to his house, the 
examiner should specifically comment as 
to whether such is the result of his 
respiratory disabilities and/or right eye 
blindness as opposed to another 
nonservice-connected disability(ies).  A 
report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

2.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issue of entitlement to 
SMC based on the need for regular aid and 
attendance.  Also, after an initial 
rating for right eye blindness is 
assigned, readjudicate the issue of 
entitlement to SMC based on housebound 
status.  If the benefits sought on appeal 
remain denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


